Case 1:19-cv-06738-RRM-VMS Document 10 Filed 12/23/19 Page 1 of 2 PageID #: 49



                                                                                       Jordan M. Smith

                                                                                         Akerman LLP
                                                                                      666 Fifth Avenue
                                                                                             20th Floor
                                                                                   New York, NY 10103

                                                                                        D: 212 880 3838
                                                                                        T: 212 880 3800
                                                                                        F: 212 880 8965
                                                                                     DirF: 212 905 6447
 December 23, 2019                                                          Jordan.Smith@akerman.com



 VIA ECF


 Honorable Vera M. Scanlon
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Marguerite Gabriel v. Newrez LLC
        19-cv-06738 (RRM) (VMS)

 Dear Judge Scanlon:

 We represent Shellpoint Loan Servicing, sued herein as Newrez LLC f/k/a/ New Penn Financial
 LLC d/b/a Shellpoint Mortgage Servicing, in the above-referenced action. We submit this letter
 to request a thirty-day extension of time to respond to the complaint due December 24, 2019.
 There have been no previous requests for extension, and the extension will not affect any other
 scheduled dates.

 The reason for this request is that we were recently retained and require additional time to
 investigate the allegations of the complaint and, if appropriate, seek an early resolution of the
 matter.

 Adam Michael Birnbaum, Esq., counsel for plaintiff Marguerite Gabriel consents to this request.
 Therefore, we respectfully request defendant Shellpoint's time to respond to the complaint be
 extended to January 23, 2020.

 Thank you for your consideration of this request.


                                                     Respectfully submitted,

                                                     /s/ Jordan M. Smith

                                                     Jordan M. Smith

 akerman.com
Case 1:19-cv-06738-RRM-VMS Document 10 Filed 12/23/19 Page 2 of 2 PageID #: 50
 Honorable Vera M. Scanlon
 December 23, 2019
 Page 2


 cc:   Adam Michael Birnbaum, Esq. (via CM/ECF)
       Korsinsky & Klein, LLP
       2926 Avenue L
       Brooklyn, New York 11210
       Counsel for Plaintiff
